DETAILED ACTION



Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined 
under the first inventor to file provisions of the AIA . 

Response to Amendment
2.	The amendment filed on 02/25/2021 has been entered and considered by examiner.

Claim Rejections - 35 USC § 103

3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


4.	Claims 1-4, 14-15, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Han (Figs. 1-2 and 5) (U.S. Pub. No. US 2020/0395418 A1) in view of Han (Figs. 3-4 and 6-9). 

As to claim 1, Han (Figs. 1-2 and 5) teaches a display panel (a display panel; [0057], lines 1-3; Fig. 2), comprising: 
a first display region (a second area 20; Fig. 2); 
-	a second display region (a first area 10; Fig. 2); 
-	first pixel units (pixel 200) in the first display region (the second area 20), wherein the first pixel units (pixel 200) are arranged in an array (Fig. 2); 
-	second pixel units (pixel BGGR) in the second display region (the first area 10), wherein the second pixel units (pixel BGGR) are arranged in an array (Fig. 2), and a density of the first pixel units (pixel 200) in the first display region (the second area 20) is lower than a density of the second pixel units (pixel BGGR) in the second display region (the first area 10) (Fig. 2), 
-	wherein a number of the first pixel units per unit area in the first display region is less than a number of the second pixel units per unit area in the second region (per 2 by 6 subpixel region, there is one pixel 200 in the second area 20 and there is three BGGR pixels in the first area 10) (Fig. 2).
	Han (Figs. 1-2 and 5) does not expressly teach an array substrate, wherein the array substrate includes a plurality of first data lines and a plurality of second data lines extending in a column direction, and the plurality of first data lines pass through the first display region, wherein in the first display region, each of the plurality of first data lines is electrically connected to a sub-pixel of the first pixel units.
	Han (Figs. 3-4 and 6-9) teaches  
-	an array substrate (a pixel definition layer 720), wherein the array substrate (the pixel definition layer 720) includes a plurality of first data lines (1st to 3rd column data lines) and a plurality of second data lines (4th to 6th column data lines) extending in a column direction (Fig. 3A and 9), and the plurality of first data lines (the 1st to 3rd column data lines) pass through the first display region (the second area 20) (Fig. 3A),  
-	wherein in the first display region (the second area 20), each of the plurality of first data lines (the data lines) is electrically connected to a sub-pixel of the first pixel units (each sub-pixel column comprises a plurality of sub-pixels electrically connected to a same data line; claim 10, lines 4-5) (Fig. 3A).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used same proportion of openings of sub-pixels in the first and second areas as taught by Han (Figs. 3-4 and 6-9) in a display panel of Han (Figs. 1-2 and 5) because the same proportion of openings of sub-pixels in the first and second areas may reduce the probability of color cast.

As to claim 15, Han (Figs. 1-2 and 5) teaches a display apparatus (a display device; Fig. 5), comprising: 
-	a display panel (a display panel 510) having multiple display regions (a first area 10 and a second area 20; Fig. 2) and a sensor (a sensor 210) (Fig. 5), 
-	wherein the display panel (the display panel 510) comprises:
-	a first display region (a second area 20); 
-	a second display region (a first area 10); 
-	first pixel units (pixel 200) in the first display region (the second area 20), wherein the first pixel units (pixel 200) are arranged in an array (Figs. 2 and 5);
-	second pixel units (pixel BGGR) in the second display region (the first area 10), wherein the second pixel units (pixel BGGR) are arranged in an array (Figs. 2 and 5), and a density of the first pixel units (pixel 200) in the first display region (the second area 20) is lower than a density of the second pixel units (pixel BGGR) in the second display region (the first area 10) (Figs. 2 and 5); 
-	wherein a number of the first pixel units per unit area in the first display region is less than a number of the second pixel units per unit area in the second region (per 2 by 6 subpixel region, there is one pixel 200 in the second area 20 and there is three BGGR pixels in the first area 10) (Figs. 2 and 5).
 -	wherein the sensor (the sensor 520) disposed on a non-display side (a bottom side) of the first display region (the first area 20) of the display panel (the display panel 510) (Figs. 2 and 5).
Han (Figs. 1-2 and 5) does not expressly teach [wherein the display panel comprises:] an array substrate, wherein the array substrate includes a plurality of first data lines and a plurality of second data lines extending in a column direction, and the plurality of first data lines pass through the first display region; wherein in the first display region, each of the plurality of first data lines is electrically connected to a sub-pixel of the first pixel units.
Han (Figs. 3-4 and 6-9) teaches [wherein the display panel comprises:]
-	an array substrate (a pixel definition layer 720), wherein the array substrate (the pixel definition layer 720) includes a plurality of first data lines (1st to 3rd column data lines) and a plurality of second data lines (4th to 6th column data lines)  extending in a column direction (Fig. 3A and 9), and the plurality of first data lines (the 1st to 3rd column data lines) pass through the first display region (the second area 20) (Fig. 3A),  
-	wherein in the first display region (the second area 20), each of the plurality of first data lines (the data lines) is electrically connected to a sub-pixel of the first pixel units (each sub-pixel column comprises a plurality of sub-pixels electrically connected to a same data line; claim 10, lines 4-5) (Fig. 3A).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used same proportion of openings of sub-pixels in the first and second areas as taught by Han (Figs. 3-4 and 6-9) in a display device of Han (Figs. 1-2 and 5) because the same proportion of openings of sub-pixels in the first and second areas may reduce the probability of color cast.

As to claim 2, Han (Figs. 1-2 and 5) teaches 
-	wherein the first display region (the first area 20) is used for disposing a sensor (the sensor 520) (Figs. 2 and 5).

As to claim 3, Han (Figs. 3-4 and 6-9) teaches 
-	wherein the plurality of first data lines (the 1st to 3rd column data lines) pass through the first display region (the second area 20) and extend in the second display region (the first area 10) (Fig. 3A).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used same proportion of openings of sub-pixels in the first and second areas as taught by Han (Figs. 3-4 and 6-9) in a display panel of Han (Figs. 1-2 and 5) because the same proportion of openings of sub-pixels in the first and second areas may reduce the probability of color cast.

As to claim 4, Han (Figs. 1-2 and 5) teaches 
-	wherein each of the first pixel units (pixel 200) comprises a first color sub-pixel (a red sub-pixel 203), a second color sub-pixel (a green sub-pixel 201) and a third color sub-pixel (a blue sub-pixel 204) disposed sequentially along a row direction (a row direction) (Fig. 2), 
-	wherein in each of the first pixel units (pixel 200), a distance between center positions of adjacent sub-pixels (e.g., a distance between center positions of a red sub-pixel 203 and a green sub-pixel 201) is equal to (because of no gap between sub-pixels) a row-direction width of one sub-pixel of the first pixel unit (e.g., a width of a red sub-pixel 203) (Fig. 2), 
-	wherein each of the second pixel units (pixel BGGR) comprises a first color sub-pixel (a blue sub-pixel), a second color subpixel (a green sub-pixel) and a third color sub-pixel (a red sub-pixel) disposed sequentially along the row direction (a row direction) (Fig. 2), 
-	wherein in each of the second pixel units (pixel BGGR), a distance between center positions of adjacent sub-pixels (e.g., a distance between center positions of the blue sub-pixel and the green sub-pixel) is equal to (because of no gap between sub-pixels) a row-direction width of one sub-pixel of the second pixel unit (e.g., the blue sub-pixel) (Fig. 2), and 
-	wherein the row direction and the column direction are perpendicular to each other (Fig. 2).

As to claim 14, Han (Figs. 1-2 and 5) teaches 
-	wherein the sub-pixel of the first pixel unit and the subpixel of the second pixel unit are identical in sizes (pixel 200 in the second area 20 and pixel RGGB in the first area 10 are identical in sizes; Fig. 2).

	As to claim 17, this claim differs from claims 4 in that claim 4 is a display panel claim whereas claim 17 is a display apparatus claim.  Thus, claim 17 is analyzed as previously discussed with respect to claim 4.

5.	Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Han (Figs. 1-2 and 5) in view of Han (Figs. 3-4 and 6-9) as applied to claim 1 above, and further in view of Kim (U.S. Pub. No. US 2017/0249896 A1). 

As to claim 12, Han (Figs. 1-2 and 5) and Han (Figs. 3-4 and 6-9) teach the display panel of claim 1.
 Han (Figs. 1-2 and 5) and Han (Figs. 3-4 and 6-9) do not expressly teach wherein each of the plurality of first data lines is connected to a same number of sub-pixels of the first pixel units.
Kim (Figs. 1 and 4-8) teaches  
-	wherein each of the plurality of first data lines is connected to a same number of sub-pixels of the first pixel units (each pixel PXL may emit color of one of red, green, blue, and white; [0065], lines 5-8; [0124], lines 1-3; Figs. 4-5).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the data lines as taught by Kim in a display panel of Han (Figs. 1-2 and 5) as modified by Han (Figs. 3-4 and 6-9) because the pixel arrangement is simple to design and provides high resolution for image display.

6.	Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Han (Figs. 1-2 and 5) in view of Han (Figs. 3-4 and 6-9) as applied to claim 1 above, and further in view of Suzuki (U.S. Patent No. 5,936,694).

As to claim 13, Han (Figs. 1-2 and 5) and Han (Figs. 3-4 and 6-9) teach the display panel of claim 1.
Han (Figs. 1-2 and 5) and Han (Figs. 3-4 and 6-9) do not expressly teach wherein an area of the sub-pixel of the first pixel unit is smaller than an area of the sub-pixel of the second pixel unit.
 Suzuki (Figs. 1-4) teaches 
-	wherein an area of the sub-pixel of the first pixel unit is smaller than an area of the sub-pixel of the second pixel unit (size of a group of color filter films 13 comprising color filter segments of red (R), green (G) and blue (B)  is smaller than size of a group of color filter films 13a comprising color filter segments of red (R), green (G) and blue (B); Fig. 3). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used a group of color filter films of small size as taught by Suzuki in a display panel of Han (Figs. 1-2 and 5) as modified by Han (Figs. 3-4 and 6-9) because a group of color filter films of small size makes an effective optical modulation region, i.e., a display region.

7.	Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Han (Figs. 1-2 and 5) in view of Han (Figs. 3-4 and 6-9) as applied to claim 15 above, and further in view of Yazdandoost (U.S. Pub. No. US 2019/0310724 A1).

As to claim 16, Han (Figs. 1-2 and 5) and Han (Figs. 3-4 and 6-9) teach the display apparatus of claim 15.
Han (Figs. 1-2 and 5) and Han (Figs. 3-4 and 6-9) do not expressly teach wherein the sensor comprises one or more of a camera module, a photosensitive sensor or an ultrasonic distance sensor.
 Yazdandoost (Figs. 1-8) teaches 
-	wherein the sensor comprises one or more of a camera module, a photosensitive sensor (an array of photosensitive elements 216; Figs. 1A and 2A) or an ultrasonic distance sensor.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used an array of photosensitive elements as taught by Yazdandoost in a display device of Han (Figs. 1-2 and 5) as modified by Han (Figs. 3-4 and 6-9) because the array of photosensitive elements can capture an image of the portion of the fingerprint that is positioned above the imaging aperture.

Allowable Subject Matter
8.		Claims 5-11 and 18-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record, Han (Figs. 1-2 and 5), Han (Figs. 3-4 and 6-9), Kim, Suzuki and Yazdandoost, either individually or in combination, does not teach a limitation “the first pixel units/ sub-pixels in two adjacent rows are spaced apart in the column direction and the row direction” of claims 5 and 18 and a limitation “wherein in each of the first pixel units, a distance between center positions of adjacent sub-pixels is greater than a row-direction width of one sub-pixel of the first pixel unit; wherein in each of the second pixel units, a distance between center positions of adjacent sub-pixels is equal to a row-direction width of one sub-pixel of the second pixel unit” of claims 7 and 20 in combination with other limitations of the base claim and any intervening claim(s).

Response to Arguments
9.		Applicant’s arguments with respect to claims 1-4 and 12-17 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.

Conclusion
10.		Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Inquiry
11.		Any inquiry concerning this communication or earlier communications from the examiner should be directed to KWANG-SU YANG whose telephone number is (571)270-7307.  The examiner can normally be reached on Monday - Friday, 9:00am - 6:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen, can be reached on (571)272-7772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KWANG-SU YANG/Primary Examiner, Art Unit 2691